     Case: 1:18-cr-00629 Document #: 26 Filed: 12/10/18 Page 1 of 2 PageID #:45




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHISN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

UNITED STATES,                                )
                                              )
                                              )
                                              )
                                              )
                                              )       Case No. 18-CR-629
v.                                            )
                                              )       Judge Kennelly
                                              )
ELIJAH MURPHY,                                )
                                              )
Defendant.                                    )
                                              )

       UNOPPOSED MOTION FOR LEAVE TO FILE, INSTANTER,
       DEFENDANT’S MOTION TO QUASH ARREST AND SUPPRESS GUN
       EVIDENCE, OR FOR THE SETTING OF AN EVIDENTIARY HEARING
       WITH REGARD TO THAT MOTION

       Defendant, Elijah Murphy (“Mr. Murphy”), by and through his undersigned counsel,

respectfully moves this Court for the entry of an Order granting him leave to file, instanter,

Motion to quash arrest and suppress the gun evidence, and states as follows:

       1. Per this Court’s prior Order, Mr. Murphy was to file discovery motions on or before

           December 7, 2018.

       2. However, Mr. Murphy’s counsel was unable to meet that deadline in light of the fact

           that he was required to travel to the Kankakee Jail to have Mr. Murphy review and

           execute an Affidavit in support of his discovery motion – and counsel was unable to

           do that until December 10, 2018 because of other commitments.

       3. The proposed motion is attached hereto, and is accompanied by Mr. Murphy’s

           affidavit.
      Case: 1:18-cr-00629 Document #: 26 Filed: 12/10/18 Page 2 of 2 PageID #:46




        4. Counsel for Mr. Murphy has conferred with counsel for the Government and they do

            not oppose this Motion.

        WHEREFORE, Defendant, Mr. Murphy, by and through his undersigned CJA

appointed panel counsel, Michael I. Leonard, respectfully moves this Court for the entry of an

Order granting him leave to file the above-referenced motion, and for such other and further

relief as is appropriate.




                                      RESPECTFULLY SUBMITTED,

                              By:     s/Michael I. Leonard
                                      Counsel for Mr. Murphy



LEONARDMEYER, LLP
Michael I. Leonard
120 North LaSalle – 20th Floor
Chicago, Illinois 60602
(312)380-6659 (direct)
(312)264-0671 (fax)
mleonard@leonardmeyerllp.com


                              CERTIFICATE OF SERVICE

       The undersigned states that, on December 10, 2018, he caused the above document to be
served upon opposing counsel of record by ECF filing it, and by way of e-mail.



                                             By:/s/ Michael I. Leonard




                                                2
